                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

GREGORY LEE MOORE                                                                 PLAINTIFF
ADC #135920

v.                            Case No. 5:19-cv-00165-KGB-JTR

WENDY KELLY, Director, ADC;
CHISM, HSA, Tucker Unit; and
MOORE, DON, Tucker Unit                                                        DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Gregory Lee Moore’s complaint is dismissed without prejudice (Dkt. No. 2).

       It is so adjudged this 23rd day of June, 2021.


                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
